Winslow, J.
There was no sufficient evidence in the case from which it could be found that the locus in quo had become a highway either by twenty years’ adverse user under common-law principles (Chippewa Falls v. Hopkins, 109 Wis. 611, 85 N. W. 553), or by ten years’ use and working under the statute (sec. 1294, Stats. 1898). The user had been interrupted for months and even years at a time, and there was no proof of any expenditure of public funds thereon or of any working of the same by highway officials.
The question simply is, therefore, whether the evidence proved a highway by virtue of sec. 2477, R. S. of U. S. That section (first passed in 1866) provides that “the right of way for the construction of highways over public lands not re*137served for public uses is hereby granted.” This act is very general in its terms, but its meaning is not doubtful. It is doubtless a present grant of a right of wav over public lands, but it does not become operative until accepted by the public. As said in Streeter v. Stallnaker, 61 Neb. 205, 85 N. W. 47:
“The statute was a standing offer of a free right, of way over the public domain, and as soon as it was accepted in an appropriate manner by the agents of the public or the public itself a highway was established.”
This seems to us a very fair and reasonable construction of the law. Mere fugitive trespasses by private persons over public lands, even though continued for a considerable time, do not meet the requirement. It has been held that it may be accepted by the state by passage of a general law (Wells v. Pennington, 2 S. Dak. 1, 48 N. W. 305); also by county authorities by surveying, platting, and marking out a road, though such acts were insufficient to constitute a laying out of -a road under the general road law (Streeter v. Stallnaker, supra); also by more than twenty years’ adverse use by the public generally (McRose v. Bottyer, 81 Cal. 122, 22 Pac. 393). It has never been held, however, that a few months’ desultory use by a few persons of a logging road or trail through the woods, with no acts by the public authorities of any kind, would constitute an acceptance of the offer made by the government.
By the Gourt. — Judgment reversed, and action remanded with direction to dismiss the complaint.